Case 2:20-cv-01158-DRH-AKT Document 26 Filed 09/23/20 Page 1 of 2 PagelD #: 426

torn Z ex torn 2
F F

Attorneys at Law
409 Route 112
Port Jefferson Station, New York 11776
(631) 928-1444
Fax: (631) 928-5705
Of Counsel:
John J. Tierney, Esq. Stephen A. Ruland, Esq.
Michael E. Tierney, Esq. (Retired)

September 23, 2020
Via ECF
Honorable Denis R. Hurley
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722-4438

Re: Allstate Vehicle and Property Insurance Company v. Krzysztof Mars, et.al.
Case No.: 20-cv-1158 (DRH-AKT)

Dear Judge Hurley:

My firm represents Defendant Mars in the above matter. This application is being made
pursuant to this Court’s Individual Rules of Practice Section 2.E.

Presently Defendants opposition to Plaintiffs Rule 12 (c) motion was supposed to be
served by September 28, 2020 pursuant to your Order of July 13, 2020. At this time, on consent
of all parties Defendants jointly and respectfully request that Defendants time to serve opposition
be extended to October 5, 2020. Further that Plaintiffs time to reply and file all papers be
extended from October 13, 2020 to October 20, 2020. That there have been no prior requests for
adjournments or extensions regarding Plaintiff's motion.

Thank you for your consideration of our application.

   
 

Yours truly,

Stephe ufand (SR2832)

SAR/Iby
Case 2:20-cv-01158-DRH-AKT Document 26 Filed 09/23/20 Page 2 of 2 PagelD #: 427

cc: All parties Via ECF
LEWIS, JOHS, AVALLONE, AVILES, LLP
Karen M. Berberich, Esq.
Attorneys for Plaintiffs
Allstate Insurance Company
One CA Plaza — Suite 225
Islandia, New York 11749
(631) 755-0101
(631) 755-0117 — Fax
LJAA: 0186.2552

LAW OFFICES OF CORY H. MORRIS (CM5225)
Attorneys for Defendants

Ursula Moore and Willie Moore

135 Pinelawn Road — Suite 250s

Melville, New York 11747

(631) 450-2515

(631) 223-7377 - Fax

Yannacone & Yannacone, P.C.
Victor John Yannacone, Jr., Esq. (VY6405), of counsel
(631) 475-0231
